SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* NTR Acquisition Co. (Name of Issuer) Common Stock, 0.0001 par value per share (Title of Class of Securities) 629415100 (Common Stock) (CUSIP Number) August 16, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) þRule 13d-1(c) ¨Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. CUSIP No. 629415100 Page 2 of 6 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Azimuth Opportunity, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,707,053 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1,707,053 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,707,053 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.59 % 12 TYPE OF REPORTING PERSON* OO(An international business company organized under the laws of the British Virgin Islands) *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 629415100 Page3 of 6 Item 1. (a)Name of Issuer: NTR Acquisition Co.(the “Company”) (b)Address of Issuer's Principal Executive Offices: 100 Mill Plain Rd. Suite 320 Danbury, CT06811 Item 2. (a)Name of Person Filing: Azimuth Opportunity, Ltd. (b)Address of Principal Business Office or, if none, Residence: Azimuth Opportunity, Ltd. c/o Ogier Qwomar Complex, 4th Floor P.O. Box 3170 Road Town, Tortola British Virgin Islands (c)Citizenship: British Virgin Islands (d)Title of Class of Securities: Common Stock, 0.0001 par value per share (“Common Stock”). (e)CUSIP Number: 629415100 (Common Stock) CUSIP No. 629415100 Page4 of 6 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4.Ownership. The following is information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: As of the date of this filing, the Reporting Person beneficially owns 1,707,053 shares of Common Stock. (b)Percent of class: 5.59 % of the Company's Common Stock, which percentage was calculated based on a figure of 30,557,205 shares of Common Stock outstanding as of June 30, 2007, as reported in the Company's Current Report on Form 10-Q, dated as of August 6, 2007. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: 1,707,053 (ii)Shared power to vote or to direct the vote:0 (iii)Sole power to dispose or to direct the disposition of: 1,707,053 (iv)Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the SecurityBeing Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. CUSIP No. 629415100 Page5 of 6 Item 9. Notice of Dissolution of Group Not applicable. Item 10.
